Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 08/27/2020 and further search, Claims 1-20 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein provisioning multiple wireless electronic devices of a user with a first access point name, wherein the first access point name  with corresponding RAT and gateway packet server and selecting a second packet gateway server corresponding to the capability of the wireless electronic device using the second access point name with corresponding RAT and gateway packet server.
	Prior art discloses operation method of a server in a communication network includes receiving a connection request message from each of a plurality of gateways connected to the server; identifying a service level of a terminal that has transmitted the connection request message based on information included in the connection request message; selecting a first gateway corresponding to the service level among the plurality of gateways as a gateway to which the terminal is to be connected, methods for offloading data of a subscriber from the RAT type to a second RAT type and a mobile provisioning tool system including a software provisioning tool application. The mobile provisioning tool system includes mobile devices capable of conducting wireless communication with wireless access points.
However, the prior art fails to teach the claimed limitation wherein provisioning multiple wireless electronic devices of a user with a first access point name, wherein the first access point name  with corresponding RAT and gateway packet server and selecting a second packet gateway server corresponding to the capability of the wireless electronic device using the second access point name with corresponding RAT and gateway packet server. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 8  and 15 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647